Citation Nr: 1630837	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-18 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In February 2014, the Veteran appeared and provided testimony before the undersigned.  A Board Hearing Transcript (Tr.) is associated with the electronic folder in Virtual VA.


FINDINGS OF FACT

1.  The Veteran's sudden onset left ear hearing loss in 2011 is of the same etiology as his service-connected left ear hearing loss.

2.  The Veteran's left ear hearing loss is manifested by Level XI hearing loss.  

3.  The Veteran's right ear hearing loss has not, at any time during the period on appeal, manifested by worse than Level I hearing.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not higher, for left ear hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  VA's duty to notify has been satisfied through notice provided to the Veteran in an August 2011 letter that fully addressed all notice elements required.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has undertaken reasonable efforts to attempt to obtain all relevant, identified post-service medical records, and has considered his lay statements and personal testimony from the February 2014 Board hearing, which has been transcribed and included in the record.  At the hearing, the issue on appeal was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements of the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has been afforded VA examinations in September and October 2011.  The Board finds the VA examination reports, together with the Veteran's VA treatment records, are adequate for the purposes of adjudicating the claim, as they sufficiently address all relevant medical questions and provide an appropriate evaluation of the current severity of the Veteran's hearing loss.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the issues may be considered on the merits at this time without prejudice to the Veteran.

II. Relevant Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Separate evaluations, or "stages," may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  When only one ear is service-connected, the non-service connected ear is assigned a Level I.  38 C.F.R. § 4.85.

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

Section 3.383 provides special consideration for combinations of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  One such combination includes hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

III. Analysis

The Veteran contends that his service-connected left ear hearing loss warrants a compensable evaluation.  The Veteran testified in February 2014 that he had sudden temporary hearing loss while serving in Southeast Asia, and that three years ago he had a sudden left ear earing loss that has not returned.  Board Hearing Tr. 3-5.  He stated that his ear, nose, and throat specialist was unable to say why it had occurred, but that he did not believe it was related to any kind of stroke.  Id. at 3, 7.  The Veteran has been service connected for left ear hearing loss since December 1976.

The Veteran's VA treatment records show that he was treated for sudden loss of hearing in April 2011.  He also reported dizziness and pressure in his left ear.  In May 2011, he stated that the hearing loss had occurred 6 weeks earlier.  A June 2011 audiological evaluation found sudden sensorineural hearing loss in the left ear causing localization and communication difficulties.

The Veteran's claim was initially denied on the basis that his sudden hearing loss was unrelated to service or to his service-connected hearing loss, but was instead due to a stroke.  The Veteran attended a VA ear conditions examination in September 2011.  The Veteran reported having sudden left ear hearing loss in March.  Physical examination of the ears was normal.  The examiner diagnosed the Veteran with sudden onset left-sided hearing loss due to a cerebrovascular accident involving the left temporal primary auditory cortex and transverse temporal gyrus of Heschl.

However, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's 2011 sudden decrease in hearing was due to the same etiology of his service-connected hearing loss disorder or due to an outside, unrelated process.

In February 2012, the Veteran was evaluated by his otolaryngologist.  After examining the Veteran, the examiner diagnosed the Veteran with sudden sensorineural hearing loss and explained that such sudden hearing loss was a well-known and documented process and was not due to a stroke.  He stated that while it could be "due to a thrombic event it can also be the result of an arterial spasm of idiopathic process."  He also explained that it was "known that damage to the hearing in the past can increase the impact of later onset hearing loss," and that there were a series of papers by an audiologist which supported these findings with respect to the damage of hair cells.  He discussed how the loss of hair cells can cause greater and faster hearing loss later on due to the damage from the aging process.

As noted above, when there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt is given to the claimant.  38 C.F.R. §§ 3.102, 4.3.  Here, the Board affords the Veteran the benefit of the doubt to find that his sudden onset decreased hearing loss is a symptom associated with his existing hearing loss and not with a separate cerebrovascular event.  

The Board now turns to the question of the appropriate evaluation to assign to the Veteran's left ear hearing loss.  The Veteran attended a VA hearing loss examination in October 2011.  The examiner stated that the Veteran hearing loss did impact his ability to work by making it difficult to hear with background noise.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
30
55
45
38
LEFT
105+
105+
105+
105+
105+

Speech discrimination scores were 96 percent in the right ear and 0 percent in the left ear.  Applying the findings to either Table VI or Table VIA in 38 C.F.R. § 4.85 yields a finding of Level XI for the left ear.  When a single ear is service connected, under Table VII, a 10 percent rating is applied.  38 C.F.R. § 4.85.  As the Veteran' s left ear hearing loss is compensable to a degree of 10 percent, compensation is payable for the combination of both his service-connected left ear and his nonservice-connected right ear, as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).  The Veteran's right ear hearing loss also meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Applying the right ear results to Table VI still results in a finding of Level I, and the results of applying both ears to Table VII remains the same, allowing for a 10 percent rating.  38 C.F.R. § 4.85.  

There is no evidence, however, indicating that a rating higher than 10 percent has been warranted at any time during the period on appeal.  There is no medical evidence which conflicts with the findings of the October 2011 VA examiner.  This examination was conducted by a qualified audiologist in accordance with 38 C.F.R. § 4.85(a).  The examiner discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran has not asserted any further symptoms or functional impact caused by his hearing loss.  Accordingly, the Board finds the examination to be sufficiently in compliance with the provisions of VA regulations, and it is afforded great probative value in determining the Veteran's level of hearing impairment.

To the extent that the Veteran has contended that a rating higher than 10 percent should be assigned, the Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The most probative medical evidence as to the nature of the Veteran's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss does not warrant a rating higher than 10 percent.  There is currently no probative medical evidence of record which indicates that the Veteran's measurable hearing loss is of sufficient severity to be assigned a higher rating, nor has any fault with the medical examination of record been shown.  

Accordingly, the benefit of the doubt doctrine has been considered, and the preponderance of the evidence indicates that a 10 percent rating, but no higher, is warranted.  See 38 U.S.C.A. § 5107(b).

IV. Extraschedular Consideration

The Board has also considered whether the Veteran's left ear hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria very accurately pertain to the Veteran's symptomatology, which is primarily a decrease in his hearing acuity.  The Veteran reported at his VA examination that it makes hearing more difficult when there is background noise, a predictable consequences of a hearing impairment.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe hearing impairment than currently shown by the evidence.  38 C.F.R. § 4.85.  The Board acknowledges that the Veteran has also reported having severe tinnitus and dizziness which had its onset together with his increased hearing loss.  A December 2011 rating decision granted entitlement to service connection for tinnitus and denied entitlement to service connection for a cerebrovascular accident claimed as dizziness/loss of balance.  The Veteran did not submit a notice of disagreement to this rating decision, and the symptoms associated with these issues are therefore not currently before the Board.

The record also does not show that the Veteran has required any hospitalization or surgery relating to his hearing loss, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that the Veteran is not service connected for any disabilities other than tinnitus and left ear hearing loss, and there is no evidence indicating any additional functional impairment caused by the collective impact of his service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).

The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.




ORDER

Entitlement to a 10 percent rating, but no higher, for left ear hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


